    Case: 3:20-cv-00379-WHR Doc #: 6 Filed: 10/05/20 Page: 1 of 2 PAGEID #: 25




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                         :       Case No. 3:20-cv-379

               Plaintiff,                         :

                   v.                             :       JUDGE WALTER H. RICE

SEVEN THOUSAND FIVE HUNDRED                       :
DOLLARS IN UNITED STATES
CURRENCY ($7,500.00),                             :

               Defendant.                         :


                                             ORDER

       This matter is before the Court on the United States’ Motion for Stay of Civil Forfeiture

Proceeding. (Doc. 5.) The United States seeks a stay of the above-captioned case pending

resolution of a related criminal investigation or the prosecution of a related criminal case pursuant

to 18 U.S.C. § 981(g). That statute provides, in relevant part:

       (g)(1) Upon the motion of the United States, the court shall stay the civil forfeiture
       proceeding if the court determines that civil discovery will adversely affect the
       ability of the Government to conduct a related criminal investigation or the
       prosecution of a related criminal case.

       ...

       (4) In this subsection, the terms “related criminal case” and “related criminal
       investigation” mean an actual prosecution or investigation in progress at the time
       at which the request for the stay, or any subsequent motion to lift the stay is made.
       In determining whether a criminal case or investigation is “related” to a civil
       forfeiture proceeding, the court shall consider the degree of similarity between the
       parties, witnesses, facts, and circumstances involved in the two proceedings,
       without requiring an identity with respect to any one or more factors.

       18 U.S.C. § 981(g).
    Case: 3:20-cv-00379-WHR Doc #: 6 Filed: 10/05/20 Page: 2 of 2 PAGEID #: 26




        The United States represents that there is an ongoing criminal investigation related to this

civil forfeiture proceeding. The United States further represents that civil discovery in this case

will adversely affect the criminal investigation or a subsequent prosecution of a related criminal

case.

        For good cause shown, the United States’ Motion for Stay (Doc. 5) is GRANTED. The

Court hereby STAYS the entirety of the above-captioned civil forfeiture proceeding until the

conclusion of the related criminal investigation or a subsequent prosecution of a related criminal

case. The United States is DIRECTED to file a notice with this Court within fourteen (14) days

of the resolution of a related criminal case.

        IT IS SO ORDERED.



                                                                    (tp - per Judge Rice authorization after his review)
                                                _________________________________________
                                                WALTER H. RICE
                                                UNITED STATES DISTRICT JUDGE




                                                   2
